R E V I S E D 04/30/12

         IN THE UNITED STATES COURT OF APPEALS
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                        FOR THE FIFTH CIRCUIT                       FILED
                                _____________________             April 26, 2012

                                    No. 10-20868                 Lyle W. Cayce
                                _____________________                 Clerk


ACCESS MEDIQUIP L.L.C., a Texas Limited Liability Company,

                                                          Plaintiff - Appellant

v.

UNITEDHEALTHCARE INSURANCE COMPANY, A Connecticut
Corporation,
                                     Defendant - Appellee

                             __________________________

             Appeals from the United States District Court for the
                     Southern District of Texas, Houston
                         __________________________

     ON PETITIONS FOR REHEARING AND REHEARING EN BANC

            (Opinion November 8, 2011, 5 Cir., 2011, 662 F.3d 376)

Before JONES, Chief Judge, JOLLY, DAVIS, SMITH, GARZA, STEWART,
DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES,
GRAVES and HIGGINSON, Circuit Judges.1

BY THE COURT:

     A member of the court having requested a poll on the petition for



     1
      Judge King did not participate.
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify at a
later date a briefing schedule for the filing of supplemental briefs.